Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2007

Gweh v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5424




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Gweh v. Atty Gen USA" (2007). 2007 Decisions. Paper 1594.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1594


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 05-5424
                                   ____________

                             NEMEMTORBOR GWEH,

                                          Petitioner

                                           v.

                 UNITED STATES DEPARTMENT OF JUSTICE
               EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                    BOARD OF IMMIGRATION APPEALS;
                ATTORNEY GENERAL OF THE UNITED STATES;
               ROBERT DEVINE, DIRECTOR OF U.S. CITIZENSHIP
                      AND IMMIGRATION SERVICES,

                                         Respondents
                                   ____________

                           On Petition for Review from an
                      Order of the Board of Immigration Appeals
                               (Board No. A28 207 629)
                        Immigration Judge: Walter A. Durling
                                    ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                February 13, 2007

    Before: SMITH and FISHER, Circuit Judges, and DIAMOND,* District Judge.

                              (Filed: February 20, 2007)

                             OPINION OF THE COURT


      *
        The Honorable Gustave Diamond, United States District Judge for the Western
District of Pennsylvania, sitting by designation.
                                       ____________

FISHER, Circuit Judge.

       Nementorbor1 Gweh petitions for review of a final order of the Board of

Immigration Appeals (“BIA”), affirming the denial by the Immigration Judge (“IJ”) of

Gweh’s application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). For the reasons that follow, we will deny Gweh’s petition for

review.

                                              I.

       As we write only for the parties, who are familiar with the factual context and the

procedural history of the case, we will set forth only those facts necessary to our analysis.

       Gweh is a native and citizen of Liberia, and was admitted to the United States in

September 1993 as a refugee. Gweh applied to adjust his status to legal permanent

resident as required under § 209 of the Immigration and Nationality Act (“INA”), 8

U.S.C. § 1159. His application was granted in February 1995. In June 2003, Gweh was

convicted of robbery, criminal conspiracy, and possessing instruments of a crime under

18 Pa. Cons. Stat. §§ 3701(a)(1)(I), 903, 907, and he was sentenced to three and a half to

seven years in prison. Gweh concedes that the robbery conviction constituted an

aggravated felony.



       1
         There are two different spellings of Gweh’s first name in the record. It appears
that this is the correct spelling, as it is the spelling used on his application for refugee
status.

                                               2
       In December 2003, Gweh was served a Notice to Appear, which charged him with

removability under § 237(a)(2)(A)(iii) of the INA, 8 U.S.C. § 1227(a)(2)(A)(iii), as an

alien convicted of an aggravated felony. He was placed in removal proceedings, and

admitted to removability as charged. Gweh sought to file a waiver under § 209(c) of the

INA as a refugee in removal proceedings, and sought asylum, withholding of removal and

protection under the CAT. The IJ refused to accept Gweh’s application as a refugee, and

a removal hearing was held on June 28, 2005.2 The IJ found that Gweh’s aggravated

felony conviction was a particularly serious crime, and pretermitted Gweh’s asylum and

withholding of removal applications. Additionally, the IJ determined that Gweh did not

qualify for protection under the CAT because he failed to meet his burden of proof. He

determined that although there was historical evidence of torture, there was no current

evidence. The State Department Country Report for 2004 indicated that, although there

were reports of torture when Charles Taylor was in power, there have been no such

reports since the National Transitional Government of Liberia (“NTGL”) has taken

power. The IJ ordered Gweh removed to Liberia.

       Gweh appealed the IJ’s decision to the BIA. The BIA dismissed the appeal. It

held that when a refugee gains lawful permanent resident status, he or she may be placed

in removal proceedings based on conduct which constitutes grounds for removal under


       2
         The hearing was conducted via teleconference from the State Correctional
Institute Chester, where Gweh was held. Gweh raised a due process claim before the BIA
because there was a bad connection. However, he has not raised this issue in his petition
to this Court.

                                            3
§ 237(a) of the INA. The BIA also affirmed the IJ’s determinations that Gweh was

convicted of a particularly serious crime and was therefore barred from receiving

withholding of removal, and that Gweh failed to meet his burden for protection under the

CAT. Gweh filed a petition for review of the BIA’s decision.

                                            II.

       We have jurisdiction to review the BIA’s decision under 8 U.S.C. § 1252(a). See

Romanishyn v. Attorney General, 455 F.3d 175, 180 (3d Cir. 2006).3 Because the BIA

adopted the findings of the IJ and discussed some of the bases for the IJ’s decision, we

review the decisions of the IJ and the BIA. Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir.

2004). Our review of the decisions is for substantial evidence, considering whether the

decision is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Balasubramanrim v. INS, 143 F.3d 157, 167 (3d Cir. 1998).

Factual findings by the BIA or the IJ will be overturned only if a reasonable fact-finder

would be compelled to conclude otherwise. Abdille v. Ashcroft, 242 F.3d 477, 483 (3d

Cir. 2001).

       Gweh’s first claim is that because his refugee status was not terminated, even

though he became a legal permanent resident, he may not be placed in removal



       3
        We have jurisdiction to review whether the law was properly applied in a
particularly serious crime determination. Alaka v. Attorney General, 456 F.3d 88, 103-04
(3d Cir. 2006). Additionally, we have jurisdiction to review the CAT claim regarding
issues of application of law to fact. Singh v. Gonzales, 432 F.3d 533, 537-38 (3d Cir.
2006).

                                             4
proceedings under 8 U.S.C. § 1227(a)(2)(A)(iii). We addressed this question in

Romanishyn v. Attorney General. 455 F.3d at 185. In Romanishyn, we held that an alien

who enters the United States as a refugee, adjusts his status to become a legal permanent

resident, and then commits an aggravated felony may be placed into removal proceedings

under 8 U.S.C. § 1227(a)(2)(A)(iii), even though his refugee status was never formally

terminated. Id. Gweh’s case is indistinguishable from Romanishyn, and therefore we will

deny this part of the petition for review.

       Gweh next argues that the IJ’s determination, affirmed by the BIA, that his

conviction for robbery was a particularly serious crime, which bars him from seeking

withholding of removal, was improper.4 A particularly serious crime, in the withholding

of removal context, is an aggravated felony for which the alien was sentenced to five

years imprisonment or an aggravated felony that the Attorney General deems a

particularly serious crime. 8 U.S.C. § 1231(b)(3)(B); Alaka v. Attorney General, 456
F.3d 88, 105 (3d Cir. 2006). Because Gweh’s sentence was for three and a half to seven

years, the IJ considered whether the aggravated felony (robbery) should be deemed a

particularly serious crime. Gweh claims that the IJ did not consider important factors in

making its determination. We have approved of the BIA’s requirement that an



       4
         Gweh is also barred from asylum because the robbery was a particularly serious
crime as defined in 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(I). Gweh does not dispute that his
conviction is within the definition of particularly serious crime for asylum purposes, as all
that is required is conviction of an aggravated felony regardless of the sentence imposed.
Id.

                                             5
individualized assessment of the facts and circumstances must be made for a particularly

serious crime determination. Chong v. INS, 264 F.3d 378, 388 (3d Cir. 2001). The BIA

explained that “conviction records and sentencing information” are to be considered. Id.

(citation and internal quotation marks omitted). Two other factors are the circumstances

surrounding the conviction and whether the crime and circumstances suggest that the

alien would be a danger to the community. Yousefi v. INS, 260 F.3d 318, 329-30 (4th Cir.

2001).

         Here, the IJ considered the underlying facts of the crime. First, the IJ noted that

Gweh was convicted of robbery.5 As the IJ explained, he held a person up with a gun,

although Gweh claimed it was a toy gun. The IJ considered the intent to frighten the

victim, and the use of violence. This review of relevant factors is all that is required.

Chong, 264 F.3d at 388. Therefore, Gweh was not eligible for withholding of removal

under 8 U.S.C. § 1231 because he committed a particularly serious crime.

         Gweh’s final claim is that the IJ’s determination that Gweh did not prove that he

was entitled to protection under the CAT was not supported by the record. In a CAT

claim, the burden is on the alien to prove that it is “more likely than not that he or she

would be tortured if removed.” 8 C.F.R. § 1208.16(c)(2); Gabuniya v. Attorney General,

463 F.3d 316, 320-21 (3d Cir. 2006). Gweh relies on historical evidence of torture, which

may be considered. However, the record clearly demonstrates that there have been no


         5
        Although the IJ did not specifically state Gweh’s sentence in the decision, the
term of the sentence was included in the record.

                                               6
reports of torture since the NTGL took power. The reports of torture ceased when the

regime of Charles Taylor was overthrown. Gweh has not rebutted this evidence nor

provided additional evidence to meet his burden. Therefore, there is substantial evidence

to support the IJ’s and BIA’s decisions.

                                           III.

       Therefore, we will deny Gweh’s petition for review.




                                            7